 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   JEFFREY A. SPIVAK
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-MJ-00106-EPG
12
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
13                                                        PRELIMINARY HEARING PURSUANT TO RULE
                            v.                            5.1(d) AND EXCLUDING TIME
14
     ARA GARABED DOLARIAN                                 DATE: May 30, 2019
15                                                        TIME: 2:00 p.m.
                                  Defendants.             COURT: Duty Magistrate Judge
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on May 23, 2019. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21 demonstrates good cause for an extension of time for the preliminary hearing date and filed of the

22 indictment pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure and 18 U.S.C. § 3161(b).

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(b) & (h)(7)(A). The Court further finds that the extension of time

26 would not adversely affect the public interest in the prompt disposition of criminal cases.
27          THEREFORE, FOR GOOD CAUSE SHOWN:
28          1. The date of the preliminary hearing is extended to June 27, 2019, at 2:00 p.m.

      FINDINGS AND ORDER                                   1
30
 1          2. The time between May 30, 2019, and June 27, 2019, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A).

 3          3. The Defendant is ordered to appear at that date and time for the preliminary hearing.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     May 28, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                                2
30
